Citation Nr: 1440896	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney at Law



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1960 to January 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011 and September 2013, the matter was remanded for further development.  In August 2014 (while this remand was pending dispatch), the Board received duplicate copies of correspondence from the Veteran's attorney (in essence raising objections with the state of development in this matter by the RO, and requesting expedited handling due to the grave state of the Veteran's illness).  As indicated below, the case has been advanced on the Board's docket.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that there has not been substantial compliance with the Board's September 2013 remand directives, and that a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Boards prior remand directed the RO to arrange for exhaustive development to conclusively establish whether the Veteran was exposed to dioxin and other hazardous carcinogenic materials (i.e., specifically those found at Andersen Air Force Base by the Agency for Toxic Substance & Disease Registry ATSDR)) during his service at Andersen Air Force Base, Guam from 1960 to 1962.  The RO was asked to make a formal finding listing all environmental hazards found on, or in proximity to Andersen Air Force Base (and not shown to have clearly been placed there after the period of the Veteran's service).  If none were determined to have been present, the RO was to explain the basis for rejecting the findings by ATSDR.

A January 2014 memorandum of the Joint Services Records Research Center (JSRRC) coordinator only partially addressed the Board's remand directives.  The JSRRC coordinator concluded that information to verify possible herbicide exposure did not exist.  Furthermore, there was no evidence from DOD [Department of Defense], JSRRC, or EPA [Environment Protection Agency] corroborating the presence of tactical herbicides on Guam from 1960 to 1962.  However, the further development sought, a listing of all hazardous material found or stored on, or in proximity to, Anderson Air Force Base (AFB) (and not clearly placed there subsequent to the Veteran's service there from 1960 to 1962) was not completed.  

Furthermore, given the allegations made and medical questions presented, a finding of any hazardous materials being present at Anderson AFB while the Veteran was stationed there would trigger VA's duty to obtain an advisory medical opinion (action also sought in the prior remand, but not completed, apparently because the first part of the development was incomplete.   

Finally, pertinent evidence received by the AOJ prior to returning the case to the Board was not addressed in a supplement statement of the case (SSOC)(as was noted by the Veteran's attorney in the August 2014 correspondence).  Such action is a necessary (and mandated) part of the adjudicative/appellate process.  The Board notes the severity of the Veteran's illness and regrets the delay in the final determination that will result from this remand.  However, the current state of the evidence does not allow for a favorable determination at this point; this remand is for the purpose of extending every possible consideration to the Veteran.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for further exhaustive development to conclusively establish (a) primarily whether the Veteran was exposed hazardous carcinogenic materials/contaminants (other than tactical herbicides, such as Agent Orange) and (b) whether any hazardous materials were found/stored/dumped at (or in near proximity to Andersen Air Force Base, Guam while the Veteran was stationed there, and not clearly placed there after his departure.  The response must account for the findings in the Public Health Assessment for Andersen Air Force Base (with excerpts submitted for the record).    The AOJ must make a formal finding listing all environmental hazards found on, or in proximity to Andersen Air Force Base (and not shown to have clearly been placed there after the period of the Veteran's service).  If none are determined to have been present there, the AOJ must explain the basis for rejecting the findings by ATSDR.   

2.  After the development sought above is completed, if any carcinogenic materials are shown to have been on or near Anderson AFB while the Veteran was stationed there and there was a reasonable possibility that he was exposed to such materials,  the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician (oncologist, environmental health specialist, e.g.) for review and an advisory medical opinion.  Based on review of the record (to include the findings regarding the Veteran's exposure to the hazardous materials on Guam), the consulting physician should provide an opinion that responds to the following:
Based on the factual evidence of record, is it at least as likely as not (a 50% percent or better probability) that the Veteran's prostate cancer is related to his exposure to any hazardous (carcinogenic) materials while stationed on Guam from October 1960 to April 1962?  

The examiner must explain the rationale for the opinion, citing to supporting factual data and medical literature.  The consulting expert should specifically comment on the opinions offered by Dr. Wolfson (expressing, with rationale, agreement or disagreement with those opinions).

3.  The AOJ should then review the entire record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

